Citation Nr: 1002898	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  07-24 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from May 1976 to March 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio, which denied the Veteran's claim.

The Veteran was scheduled to appear at the Cleveland RO for a 
videoconference hearing before a Veterans Law Judge on 
December 12, 2007.  In November 2007, the Veteran withdrew 
his request for a hearing.  

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action on his part is required.

Issue not on appeal

The March 2007 RO decision also denied the Veteran's claim of 
entitlement to service connection for a back disability.  As 
evidenced by the claims folder, a NOD was not filed as to 
this issue.  The issue of service connection for back 
disability is not, therefore, in appellate status.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].  


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss must be remanded for further 
evidentiary development.  

Reasons for remand

The Veteran has asserted entitlement to service connection 
for bilateral hearing loss, which he claims is due to 
traumatic noise exposure during his military service.

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

With respect to Hickson element (1), current disability, the 
Veteran was afforded a VA examination in January 2007 which 
demonstrated normal puretone thresholds bilaterally.  
However, the Veteran's speech recognition scores were 76 
percent in the right ear and 64 percent in the left ear.  
Pursuant to 38 C.F.R. § 3.385, impaired hearing will be 
considered to be a disability when speech recognition scores 
using the Maryland CNC test are less than 94 percent.  
Accordingly, the medical evidence would suggest that the 
Veteran has bilateral hearing loss for rating purposes.  

Crucially, however, the January 2007 VA examiner indicated 
that only puretone results should be used to rate the 
Veteran's hearing loss because "the discrimination scores 
are significantly poorer than would be expected based [on] 
the Veteran's normal hearing acuity."  The examiner went on 
to state that the speech discrimination scores were 
"questionable."  

There is no other competent medical evidence of record 
indicating that the Veteran currently suffers from bilateral 
hearing loss for rating purposes.  Accordingly, the medical 
evidence remains unclear as to whether the Veteran in fact 
has hearing loss for VA purposes.  Additional audiological 
testing is therefore necessary.

Concerning Hickson element (2), in-service disease or injury, 
the evidence of record shows that the Veteran's military 
occupational specialty was field artillery crewman.  
Accordingly, in-service incurrence of injury, that is to say 
hazardous noise exposure, has arguably been shown.  This is 
sufficient to satisfy Hickson element (2).

As to Hickson element (3), medical nexus, the January 2007 VA 
examiner stated that "[b]ecause [the Veteran's] peripheral 
hearing acuity is normal, the examiner concludes that the 
Veteran's poor speech discrimination is not the result of 
military noise exposure."  Critically, the VA examiner 
provided no rationale for this conclusion.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of 
the physician to provide a basis for his/her opinion goes to 
the weight or credibility of the evidence].  Therefore, this 
medical opinion is entitled to little weight of probative 
value.

There is no other competent medical opinion of record which 
addresses the issue of medical nexus.

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern whether the Veteran is currently 
diagnosed with bilateral hearing loss for rating purposes 
and, if so, whether there is a relationship between the 
Veteran's bilateral hearing loss and his military service.  
An examination and medical opinion is therefore necessary.  
See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2009) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim].

Accordingly, the case is REMANDED to the Veterans benefits 
Administration (VBA) for the following action:

1.	VBA should schedule the Veteran for an 
audiological examination to address his 
claimed bilateral hearing loss.  After 
interviewing and examining the Veteran 
and reviewing his VA claims folder, the 
examiner should specifically address 
whether the Veteran is diagnosed with 
bilateral hearing loss for rating 
purposes.  The examiner should provide 
complete audiological test results 
including puretone thresholds and 
speech recognition scores using 
Maryland CNC testing.  Any lack of 
cooperation on the part of the Veteran 
should be documented.  If the examiner 
diagnoses the Veteran with bilateral 
hearing loss, the examiner should 
further indicate whether it is at least 
as likely as not that the Veteran's 
bilateral hearing loss is related to 
noise exposure during military service.  
A report of the examination should be 
associated with the Veteran's VA claims 
folder.

2.	Following any further development that 
VBA deems necessary, the Veteran's 
claim should then be readjudicated.  If 
the benefit sought on appeal remains 
denied, VBA should provide the Veteran 
and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter  the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


